EXHIBIT 10.13

[Conti Complett Letterhead]

DISTRIBUTORSHIP AGREEMENT
by and between

1.

Parties

1.1

Conti Complett S.p.A., with registered offices in Milan, Italy, via Ludovico di
Breme 11, acting through Mr. Stefano Conti (Managing Director)  (hereinafter
referred to as “the Manufacturer”)

and

Speizman Industries Inc. – 701 Griffith Road P.O. Box 242108 – Charlotte U.S.A.
acting through Mr. Bob Speizman (Managing Director)  (hereinafter referred to as
“the   Distributor”).

2. Scope of the Agreement 2.1

Manufacturer hereby appoints the Distributor, and Distributor accepts to sell
the products which are better identified in Annex A hereto (hereinafter referred
to as “Contract Products” within the territory hereinafter defined:

U.S.A. – CANADA

(hereinafter referred to as “the Territory) according to the terms and
conditions hereinafter agreed between the parties.

Manufacturer’s obligations

3. Purchase conditions - Prices 3.1 The sale of the Contract Products to
Distributor shall be subject to the Manufacturer’s general conditions attached
hereto (Annex D). 3.2 The price for the Contract Products shall be as indicated
in Annex C hereto. On such price Distributor shall be entitled to the discount
specified in Annex B.

1

--------------------------------------------------------------------------------

The net prices will have to be paid within the terms indicated on each invoice.
The Principal reserves the right to suspend the agreement if the Distributor
doesn’t pay on time the amount due. 3.3 Manufacturer has the right to modify the
price list (see annex c) informing Distributor with a reasonable advance. 4.
Exclusive rights 4.1 Manufacturer shall sell within the Territory solely to
Distributor. 4.2 In exceptional cases, Manufacturer shall be entitled to make
directed sales to customer established within the Territory. 4.3 In case of
direct sales made by Manufacturer to customers recommended by Distributor, who
will undertake every customer’s engagement, Distributor shall be entitled to
receive such commission as indicated in Annex B, to be calculated in accordance
with the provisions of Article 5, unless otherwise agreed between the parties.
4.4 If the Distributor shall not be able, within a period of 8 following months,
sell any machine, the Manufacturer will have the possibility to revoke the
exclusivity of the agreement with immediate effect. 5. Commission on direct
sales 5.1 Commission on direct sales referred to in Article 4.3 above shall be
computed on the net amount of the applicable invoice after collection thereof
and after deduction of accessory charges, including but not limited to transport
and packing cost, customs duties, etc. 5.2 Commissions shall be paid to
Distributor on quarterly basis, within the end of the following month and
calculated on payments received in settlement of the relevant invoices. 5.3 Any
tax, and dues due on commissions shall be paid by Distributor. 6. Supply of
Contract Product 6.1 Manufacturer shall do their best to support Distributor in
introducing and selling the Contract Products. 6.2 Manufacturer may elect to
accept or reject Distributor’s requests for supplies, depending on availability
of goods and on their overall commercial policy. 6.3 If Manufacturer is unable
to promptly meet the requests received, Distributor shall be immediately
advised.

2

--------------------------------------------------------------------------------

7. Literature 7.1

Manufacturer shall supply Distributor with all the necessary literature
concerning the Contract Products.

Distributor’s obligations

8. Distributor’s obligations 8.1 Distributor shall sell within the Territory in
their own name and their own account the Contract Products supplied by
Manufacturer. 8.2 Subject to the specific obligations hereunder, Distributor
shall promote the sales of the Contract Products within the Territory in the
most effective way and according to Manufacturer’s general directions, and shall
protect the Manufacturer’s interests with the ordinary diligence of a reasonable
and prudent dealer. 8.3 Distributor shall not act on behalf of Manufacturer
without the latter’s prior authorization in writing. 8.4 The Distributor is not
authorized either to lease or let out to a third party machines manufactured and
owned by Conti Complett, penalty being lawful cancellation of the contract. 9.
Harmonization of sales conditions 9.1 The parties shall agree on the steps
required to harmonize their general sale conditions. 10. Dealer prices 10.1
Unless otherwise agreed between the parties, Distributor shall do their best to
observe   and make their own purchasers-dealers observe the prices set by
Manufacturer. 11. Sales outside the Territory 11.1 Distributor shall not make
any sales of new machines to customers located outside the Territory. 11.2
Distributor shall forward to Manufacturer all requests received from persons
domiciled outside the Territory.

3

--------------------------------------------------------------------------------

12. Non-competition covenant 12.1 Distributor shall not, for the whole term of
the Agreement, distribute or manufacture any new products which are like or
similar to the Contract Products and shall not engage in any activities in
competition with Manufacturer’s activity. 12.2 The provisions hereof may not be
derogated from without Manufacturer’s written authorization. 13. Manufacturer’s
distinctive signs 13.1 The firm, corporate name or trade name of Manufacturer
shall not be shown in the firm, corporate name or trade name of Distributor.
13.2 Distributor shall use Manufacturer’s distinctive signs for the sole purpose
of identifying, advertising and selling the Contract Products, clearly
indicating their own capacity as “Distributor”. 14. Advertising – Fairs and
exhibitions 14.1 Distributor undertakes to develop at their own expenses, unless
otherwise agreed from time to time with Manufacturer, the required advertising
actions for the Contract Products in the Territory. 14.2 Distributor’s
participation in fairs and exhibitions and Manufacturer’s sharing in the related
expense shall be previously agreed upon with Manufacturer in writing form only.
15. Other Distributors or Agents 15.1 The Distributor has the right to
collaborate in the territory with sub-agents. 16. Technical assistance 16.1
Distributor shall at their own expenses provide their customers with adequate
technical assistance for all Contract Products for which such technical
assistance shall be required in the Territory, including installation of the
product. 16.2 The Distributor shall keep at the disposal of the Manufacturer a
trained technician for the machines in Annex A, within 3 months from the date of
the contract, if not otherwise agreed. 16.3 For such purpose, Distributor shall
maintain at their own expenses an adequate stock of spare parts to meet
customers’ requirements.

4

--------------------------------------------------------------------------------

16.4 For such purpose, Distributor shall maintain at their own expenses an
adequate stock of spare parts to meet customers’ requirements. 17. Warranty 17.1
Distributor shall be responsible for repairs and/or replacements as foreseen by
the warranty conditions set by Manufacturer. 17.2 Manufacturer shall share in he
expenses incurred by Distributor under the preceding sub-paragraph to the extent
indicated in Annex E hereto. 18. Fair competition 18.1 Distributor undertakes to
abide by the rules of competition. 19. Trademarks and patents 19.1 Distributor,
their co-operators and dealers shall not alter the trade-marks of the products,
spare parts and packing. Distributor undertakes to inform in due time
Manufacturer of any news regarding infringements of manufacturer’s patent rights
or any other action prejudicial to manufacturer’s interests.

Distributor shall co-operate with Manufacturer in conducting any actions taken
or lawsuits brought for the protection of said rights.

20. Term of the Agreement 20.1 This agreement has fixed duration. It is
effective as of January 1st 2003 with expiry date on December 31 2003. 20.2 The
agreement can be automatically renewed for subsequent 1 (one) year period unless
terminated by either party, by registered letter, 3 (three) months before expiry
date of each period. 20.3 The present agreement will come into force only after
one original copy has been countersigned by Distributor and returned by
registered letter to Manufacturer within 60 days from the date stated on the
lead of the present agreement. 21. Termination 21.1 Either party shall be
entitled to terminate the Agreement, effective forthwith, for a just cause, by
giving notice of such termination through registered letter with return receipt.
21.2 The following events shall be considered as a just cause for termination: •
bankruptcy, composition width creditors or any other procedure for the relief of
creditors entered against either party;

 5

--------------------------------------------------------------------------------

• death or inability of Distributor; • any judgement entered in civil or
criminal proceedings against the parties which may adversely affect their
standing or prevent them from carrying on their activity. • payment overdue by
90 days unless different terms of payment have been previously negotiated in
writing between the parties. 22. Prohibition to use trade-marks of the
manufacturer 22.1 After termination of the present agreement, Distributor
undertakes, also on behalf of their co-operators and dealers, not to make any
further use of Conti Complett or other trade-marks. 23. Indemnity 23.1 Except in
the event of the termination because of gross negligence of one of the parties,
the termination of the Agreement shall not entitle either party to indemnity or
damages whatsoever.

Final provisions

24. Derogatory or supplementary covenants 24.1 Any covenant, which derogates
from or is supplementary to the present Agreement shall be agreed upon in
writing. 25. Non-assignment of the Agreement 25.1 This agreement may not be
assigned, either in whole or in part. 26. Applicable law – Prevailing Text 26.1
This Agreement is governed by the Italian law. 26.2 In case of a dispute
concerning the Agreement, even in case of litigation, the prevailing   text is
the one written in Italian.
The English text is to be considered as a translation only. 27. Jurisdiction
27.1 For any dispute relating to this Agreement, the Court of Milan shall have
exclusive jurisdiction. Both parties recognize the Italian jurisdiction.

Annex A:          List of Contract Products

Annex B:          Discount on Product prices and commission on direct sales.

6

--------------------------------------------------------------------------------

Annex C:          Prices for Contract Products

Annex D:          Manufacturer’s general conditions of sale

Annex E:          Warranty



Milan, October 1st 2002





/s/ Stefano Conti                      
                                                           /s/ Robert S.
Speizman

MANUFACTURER                                                                           
THE DISTRIBUTOR
Conti Complett S.p.A. 

7

--------------------------------------------------------------------------------

[Conti Complett Letterhead]

  

Annex "A"

CONTRACT PRODUCTS

  


—
—
— SOCK TOE CLOSING UNITS AND RELEVANT SPARE PARTS
Mod. 222 (different versions)
Sock Turning Device:  STEP 2
Complementary devices

 

 

 

8

--------------------------------------------------------------------------------

[Conti Complett Letterhead]

 

Annex "B"

DISCOUNT/COMMISSION

The discount on official price list (see Annex “C”) is:

MACHINES:                                       30%

COMPLEMENTARY DEVICES        20%

SPARE PARTS                                   20%

--------------------------------------------------------------------------------

In case of direct sales as foreseen in ART .5,
and if not otherwise agreed, the commission
will be:

Machines:                                             20%

Complementary devices:                       15%

 

 

 

9

--------------------------------------------------------------------------------

[Conti Complett Letterhead]

  

Annex "C"

PRICE LIST

MACHINES:               As per Current Price List

SPARE PARTS:          As per Current Price List

 

 

 

 

10

--------------------------------------------------------------------------------

[Conti Complett Letterhead]

  

 

Annex "D"

GENERAL CONDITIONS OF SALE:  PAYMENT TERMS

 

MACHINES:               Letter of credit at 60 days from AWB

SPARE PARTS:          Direct Remittance within 30 days after each quarter

 

 

 

11

--------------------------------------------------------------------------------

[Conti Complett Letterhead]

 

Annex "E"

WARRANTY

The Manufacturer warrants that the products and spare parts are suitable for
their intended purpose and without defects.

In any event, Manufacturer’s liability for defects shall not be in excess of the
net price paid for the product or spare part concerned.

The warranty shall have a maximum validity term of 12 months from the date of
invoice and shall apply to mechanical and electronic parts.

As far as the electronic parts are concerned, only malfunctions related to
original building defects will be considered under warranty (no defects
originated by wrong connections or bad use etc…will be included).

 

 

12